DETAILED ACTION
This is responsive to the RCE filed 05 August 2020.
Claims 1-8 and 10-20 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 August 2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues:
Kristjansson teaches that keyword/wakeword detection is used to “wake” and begin transmitting audio data 111 corresponding to input audio 11 to the server(s) 120 for speech processing by using ASR module 450 to convert the audio data 111 to text. Kristjansson column 7, lines 13-25, teaches that “[following ASR processing, the ASR results may be sent down by the speech recognition engine 458 to other processing components... such as conversion of the text data into commands for execution.” It appears as though the Office Action conflates the audio instruction and keyword when Claim 1 requires both an audio instruction and a keyword with that audio instruction. 
The Examiner respectfully disagrees. As noted by Applicant, in Kristjansson the detection of a keyword/wakeword wakes a device and begins transmitting audio data to a server which converts the audio data to text which may be used by other components. 
The Applicant continues:
Additionally, Kristjansson teaches that the audio data may be broken down into multiple commands, that is multiple commands are detected within the audio data, rather than a single keyword within the audio data that is mapped to multiple commands. Kristjansson even uses the example “call mom” as a single command with “mom” being tagged as a specific entity and target of the command. Moreover, each of the keywords used in Kristjansson is only mapped to a single command, not multiple commands - “volume up,” “volume level 5,” “repeat that,” “speak up” or the like. In fact, nothing in Kristjansson teaches, mentions, or suggests a keyword, not an audio instruction, that is mapped to more than one command as required by Claim 1.
However, regarding this subject, Kristjansson discloses “if a spoken utterance is processed using ASR 450 and outputs the text "call mom" the NLU process may determine that the user intended to activate a telephone in his/her device and to initiate a call with a contact matching the entity "mom" (which may involve a downstream command processor 490 linked with a telephone application)” (col. 7, lines 58-63). It follows that telephone activation and call initiation are commands mapped to “call mom”.
Applicant further argues:
The Office Action also asserts that Mese also discloses this limitation by teaching “controlling home automation and providing feedback or acknowledgment of a user command.” Specifically, the Office Action points to Mese paragraphs [0013] and [0016], which teaches that the digital assistant can be used to control home automation processes such as adjustment of light levels, device sound levels, adjustment of temperature, etc. and the user is provided some acknowledgement/feedback of the user’s command. Mese paragraph [0027] teaches that a command “may be virtually any command that demands performance of a corresponding function, not notably, not of multiple corresponding functions as required by Claim 1. References to a command throughout the specification in Mese repeatedly state that a command correlates with performing a function. Similarly, the example command in Mese is to turn off the lights, which is a single function. In fact, nothing in Mese teaches, mentions, or suggests a keyword that is mapped to more than one command as required by Claim 1.
In contrast, As previously discussed in the RCE Amendment dated August 5, 2020, the Applicant submits that current Applicant discloses the user of a keyword such as an emergency keyword, de-escalation safe word, “homework mode” or “entertainment mode” to invoke an emergency operation, de-escalation operation, content lock operation, or content unlock operation, respectively, where each of these operations is associated (or executes) a plurality of commands rather than a single command. For example, when the emergency keyword is used, the executed commands include calling 9-1-1, providing muted response at certain times, providing maximum level audio responses at other times and/or providing responses through alternative, proxy delivery devices.
The Examiner respectfully disagrees. Mese teaches wherein audio instruction includes a keyword that is mapped to a plurality of commands (controlling home automation and providing feedback or acknowledgment of a user command) (“When using a digital assistant to control home automation processes (e.g., adjustment of light levels, adjustment of device sound levels, adjustment of temperature, etc.), the digital assistant generally provides some feedback or acknowledgement of the user command. For example, responsive to receiving a user command to perform a task, a device may provide the audible acknowledgement output "okay"”, [0013]). As it happens, performing an action related to a user’s spoken command and providing audio responses (feedback) regarding the performed action as taught by Mese is exactly what Applicant’s specification discloses as the claimed plurality of commands mapped to the keyword.

Regarding claims 10 and 17, Applicant argues:
In both of the examples provided by the Office Action, the output level schedule is at all configured by the user, but rather, dictated by the calendar data. That is, there is no way in VanBlon to independently control the output level from the calendar data and context data. In contrast, the present Application allows a user to configure an output level schedule based on the user’s personal preferences, which would allow the user to mute/silence responses, hush responses, use text or video responses in lieu of audio notifications, which may conflict or differ from what the calendar and context data indicates. VanBlon only allows a user to change an output level by altering the calendar. For example, the user’s child’s bedtime may be 7pm, but perhaps the user’s child sleeps at another house every other weekend and the user would not like to decrease and/or silence a tablet computer’s volume on those evenings. In VanBlon, the only option would be to delete the child’s bedtime in the calendar whereas the present application, would allow the calendar data to remain the same (the child has a 7pm bedtime) while controlling the output level based on the schedule configured by the user.
The Examiner respectfully disagrees. Regarding output level schedule, the claims only require “wherein the output setting comprises an output level schedule configured by a user”. The claim language does not exclude VanBlon’s output setting using a user configured calendar. In fact VanBlon explicitly discloses “the activity module 206 may receive context data from a home office computer that includes schedule/calendar for family members in the home (e.g., school schedule, bedtime schedule, or the like)” ([0060]). Further, VanBlon discloses "if the calendar data indicates that a user's child goes to bed at 7:00 PM, the volume module 206 may decrease and/or silence a tablet computer's volume when the tablet computer is within a proximity of one of the child's bedroom" ([0061]). Therefore, VanBlon explicitly discloses “wherein the output setting comprises an output level schedule configured by the user”.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allow the calendar data to remain the same (the child has a 7pm bedtime) while controlling the output level based on the schedule configured by the user) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, all of Applicant’s arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. (USPN 10,147,439) in view of Mese et al. (US PGPub 2019/0288867) and VanBlon et al. (US PGPub 2017/0277506).
Claim 1:
Kristjansson discloses an Information Handling System (IHS) (Abstract), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution (col. 23, lines 55-64), cause the IHS to: 
transmit an audio instruction to a voice services engine (“The device 110 may send (132) audio data to the server 120 for speech processing”, col. 3, lines 3-25), wherein the audio instruction includes a keyword that is mapped to a plurality of commands (“convert the audio data 111 into text. The ASR module 450 transcribes the audio data 111 into text data representing words of speech contained in the audio data 111. The text data may then be used by other components for various purposes, such as executing system commands”, col. 6, lines 1-7, see also “ASR results in the form of a single textual representation of the speech, an N-best list including multiple hypotheses and respective scores, lattice, etc. may be sent to a server, such as the server 120, for natural language understanding (NLU) processing, such as conversion of the text data into commands for execution”, col. 17-25); 
receive a response to the audio instruction; and output a notification associated with the response using an output setting selected based upon a context of the IHS (“The device 110 may receive (142) output audio data from the server corresponding to the utterance and may output (144) audio corresponding to the output audio data using the calculated gain to determine the initial output audio volume at the device”, col. 3, lines 3-25). 
Kristjansson does not explicitly disclose wherein the audio instruction includes a keyword that invokes at least one of: a content lock operation, a content unlock operation, an emergency operation, or a de-escalation operation. 
In a similar system receiving an audio instruction, Mese discloses wherein the audio instruction includes a keyword that invokes at least one of: a content lock operation, a content unlock operation, an emergency operation, or a de-escalation operation (“an embodiment may receive an audible command from a user at a speech recognition device. The command may be virtually any command that demands performance of a corresponding function. In the context of this application, the command may be associated with performance of a home automation function (e.g., adjustment of light levels in a room, adjustment of device sound levels, adjustment of temperature, locking of doors, etc.)”, [0027]).

Kristjansson in view of Mese does not explicitly disclose wherein the output setting comprises an output level schedule configured by a user.
In a similar system outputting a notification using an output setting selected based on a context of a device, VanBlon discloses wherein the output setting comprises an output level schedule configured by a user (“the activity module 206 may receive context data from a home office computer that includes schedule/calendar data for family members in the home (e.g., school schedule, bedtime schedule, or the like). In such an embodiment, the volume module 206 may adjust a volume setting of a target device based on the calendar data”, [0060]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of outputting Kristjansson’s notification using an output setting selected based on a context of a device, wherein the output setting comprises an output level schedule configured by a user in order to avoid disturbance in some circumstances caused by a loud output response (see VanBlon, [0061] and [0062]).
Claim 2:

Claim 3:
Kristjansson in view of Mese and VanBlon discloses the IHS of claim 1, wherein the output setting comprises identification of a proxy device distinct from the HIS (VanBlon, [0042]). 
Claim 4:
Kristjansson in view of Mese and VanBlon discloses the IHS of claim 3, wherein the proxy device comprises at least one of: a visual display, or a tactile feedback device (VanBlon, [0040]). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. (USPN 10,147,439) in view of Mese et al. (US PGPub 2019/0288867), VanBlon et al. (US PGPub 2017/0277506) and Yoon et al. (US PGPub 2013/0339031).
Claim 5:
Kristjansson in view of Mese and VanBlon discloses the IHS of claim 1, wherein the voice services engine is configured to: (i) generate a text instruction based on the audio instruction, and (ii) transmit the text instruction to an intelligent assistance engine; and wherein the intelligent assistance engine is configured to: (i) generate the response based upon the text instruction (col. 7, lines 49-57).
Kristjansson does not explicitly disclose including an indication of the output setting in the response prior to transmission of the response to the IHS. 
when generating the response information corresponding to the second text information and transmitting the generated response information to the display apparatus 100, the control unit 320 may generate a control command for raising the volume of the voice output as a response message to a predetermined level and transmit the control command to the display apparatus 100”, [0190], see [0102] for second text information as corresponding to an audio instruction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of including an indication of Kristjansson’s output setting in the response prior to transmission of the response to the IHS in order to determine the output setting at the server where processing power and memory capacity would generally be greater than the IHS.
Claim 6:
Kristjansson in view of Mese, VanBlon and Yoon discloses the IHS of claim 5, wherein the intelligent assistance engine is configured to select the output setting in response to context information provided by the HIS (Kristjansson, col. 3, lines 10-21, see also Yoon, [0190]). 
Claim 7:
Kristjansson in view of Mese, VanBlon and Yoon discloses the IHS of claim 6, wherein the context information includes at least one of: (i) an indication of ambient noise in the absence of audio instructions, (ii) an indication of ambient noise at the time . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. (USPN 10,147,439) in view of Mese et al. (US PGPub 2019/0288867), VanBlon et al. (US PGPub 2017/0277506), Yoon et al. (US PGPub 2013/0339031) and Bulis et al. (US PGPub 2019/0384568).
Claim 8:
Kristjansson in view of Mese, VanBlon and Yoon discloses the IHS of claim 6, but does not explicitly disclose wherein the context information indicates an emergency. 
In a system similarly selecting an output setting in response to context information, Bulis discloses wherein the context information indicates an emergency (“detect that the emergency condition has occurred based on input from the alarm or emergency sensor. Other trigger conditions are possible as well, such as a window opening, a power outage or disruption, a voice command, or other physical conditions that can be detected by a sensor, such as the sensors described above. In some examples, the trigger condition indicates that it may be beneficial to modify one or more system limits of the media playback system, such as lowering a system volume limit”, [0069]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of selecting Kristjansson’s output setting in response to context an emergency, adjusting the operation of a media playback system may be beneficial” (Bulis, [0069]).

Claims 10-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. (USPN 10,147,439) in view of VanBlon et al. (US PGPub 2017/0277506).
Claim 10:
Kristjansson discloses a hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS) (col. 23, lines 55-64), cause the IHS to: 
transmit an audio instruction to a voice services engine (“The device 110 may send (132) audio data to the server 120 for speech processing”, col. 3, lines 3-25); 
receive a response to the audio instruction; select an output setting based upon context information; and provide a notification associated with the response using the output setting (“The device 110 may receive (142) output audio data from the server corresponding to the utterance and may output (144) audio corresponding to the output audio data using the calculated gain to determine the initial output audio volume at the device”, col. 3, lines 3-25). 
Kristjansson does not explicitly disclose wherein the output setting comprises an output level schedule configured by a user.
In a similar system outputting a notification using an output setting selected based on a context of a device, VanBlon discloses wherein the output setting comprises the activity module 206 may receive context data from a home office computer that includes schedule/calendar data for family members in the home (e.g., school schedule, bedtime schedule, or the like). In such an embodiment, the volume module 206 may adjust a volume setting of a target device based on the calendar data”, [0060]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of outputting Kristjansson’s notification using an output setting selected based on a context of a device, wherein the output setting comprises an output level schedule configured by a user in order to avoid disturbance in some circumstances caused by a loud output response (see VanBlon, [0061] and [0062]).
Claim 11:
Kristjansson in view of VanBlon discloses the hardware memory device of claim 10, wherein the output setting comprises an output level schedule, and wherein the context information comprises a time of the audio instruction (VanBlon, [0061] and [0062]). 
Claim 12:
Kristjansson in view of VanBlon discloses the hardware memory device of claim 11, wherein providing the notification comprises reproducing an audio notification at an output level corresponding to the time of the audio instruction (VanBlon, [0061] and [0062]). 
Claim 15:

Claim 16:
Kristjansson in view of VanBlon discloses the hardware memory device of claim 10, wherein the context information comprises an ambient sound level, wherein the notification is an audio notification, and wherein the output setting is offset by the ambient sound level (Kristjansson, col. 3, lines 21-25). 
Claim 17:
Kristjansson discloses a method (Abstract), comprising: 
receiving an instruction generated by a voice services engine based upon a command captured by a client device (“The device 110 may send (132) audio data to the server 120 for speech processing”, col. 3, lines 3-25); 
selecting an audio level based on an output level and context information; and transmitting an indication of the selected audio level to the client device, wherein the client device is configured to reproduce a notification associated with the command at the selected audio level (“The device 110 may receive (142) output audio data from the server corresponding to the utterance and may output (144) audio corresponding to the output audio data using the calculated gain to determine the initial output audio volume at the device”, col. 3, lines 3-25). 
Kristjansson does not explicitly disclose wherein the output level comprises an output level schedule configured by a user.
In a similar system outputting a notification using an output setting selected based on a context of a device, VanBlon discloses wherein the output setting comprises an output level schedule configured by a user (“the activity module 206 may receive context data from a home office computer that includes schedule/calendar data for family members in the home (e.g., school schedule, bedtime schedule, or the like). In such an embodiment, the volume module 206 may adjust a volume setting of a target device based on the calendar data”, [0060]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of outputting Kristjansson’s notification using an output setting selected based on a context of a device, wherein the output setting comprises an output level schedule configured by a user in order to avoid disturbance in some circumstances caused by a loud output response (see VanBlon, [0061] and [0062]).
Claim 19:
Kristjansson in view of VanBlon discloses the method of claim 17, wherein the context comprises a location of the client device (Kristjansson, col. 15, lines 17-24). 
Claim 20:
.

Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. (USPN 10,147,439) in view of VanBlon et al. (US PGPub 2017/0277506) and Mese et al. (US PGPub 2019/0288867).
Claim 13:
Kristjansson in view of VanBlon discloses the hardware memory device of claim 11, but does not explicitly disclose wherein providing the notification comprises reproducing a text notification on a display in response to the time corresponding to a muted interval in the output level schedule. 
In a similar system outputting a notification using an output setting based upon context information, Mese discloses wherein providing the notification comprises reproducing a text notification on a display in response to the time corresponding to a muted interval in the output level schedule (“For example, if an embodiment determines that the user is in an environment generally associated with no noise or quiet noise (e.g., a user is at work in their office, a user is at home late at night, etc.), an embodiment may provide output at lower output settings than the default output settings. Additionally and/or alternatively, using the aforementioned example, an embodiment may provide non-audible visual output, such as a visual notification (e.g., blinking lights, etc.) or textual message on a display screen of a user's device”, [0035]).
home late at night” (see Mese, [0035]).
Claim 14:
Kristjansson in view of VanBlon and Mese discloses the hardware memory device of claim 13, wherein the display is part of a proxy device distinct from the IHS (Mese, [0036]). 
Claim 18:
Kristjansson in view of VanBlon discloses the method of claim 17, but does not explicitly disclose wherein the context comprises a time of the command. 
In a similar system selecting an audio level based on a context of a client device, Mese discloses wherein the context comprises a time of the command (“For example, if an embodiment determines that the user is in an environment generally associated with no noise or quiet noise (e.g., a user is at work in their office, a user is at home late at night, etc.), an embodiment may provide output at lower output settings than the default output settings. Additionally and/or alternatively, using the aforementioned example, an embodiment may provide non-audible visual output, such as a visual notification (e.g., blinking lights, etc.) or textual message on a display screen of a user's device”, [0035]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield home late at night” (see Mese, [0035]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657